Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 6 September 2022, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.
Applicant’s arguments, see page 7, filed 6 September 2022, with respect to the rejection of Claim 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claim 14 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 14-18, filed 6 September 2022, with respect to the rejection(s) of claim(s) 1, 6, and 15 (and their corresponding dependent claims) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120034558 A1 (Chang).
Applicant argues that none of the cited prior art (Hatzakis, Hiromatsu, and Utsumi) teaches or discloses a floating additive component. Specifically, Applicant argues that Hiromatsu, which is relied upon for the additive component, teaches a film that simply floats the resist film, but does not have any floating component. Applicant’s arguments in this regard are considered persuasive. Additionally, Applicant argues that even if this feature was present, none of the cited prior art teaches or discloses a sensitizer additive component, which is recited in instant Claim 1, as amended. This argument is not considered persuasive. In paragraph 0048-0050 of the instant specification, it is stated that the sensitizer additive component may be bonded to a polymer chain and that a metal cation of the sensitizer additive may be bonded to an anion using a bond attaching to the polymer chain. Hatzakis discloses a polymeric material that is the product of a reaction between methyl methacrylate and barium methacrylate (Col 6. Line 37-55). The barium methacrylate corresponds to an additive component including a metal cation. Whilst not explicitly stated to be a sensitizer compound by Hatzakis, a person having ordinary skill in the art would recognize that the component disclosed by Hatzakis comparable to the component described by the instant specification and thus would function as a sensitizing compound. With the above considered, a new rejection is presented in view of US 20120034558 A1 (Chang), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4156745 A (U.S. Patent Document A1 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Hatzakis) in view of US 20120034558 A1 (Chang).
Regarding Claims 1-13 and 15-19, Hatzakis discloses a method for producing a resist. Hatzakis specifically discloses providing a semiconductor substrate (Col. 4 Line 41-50) and spin casting a polymeric material onto the substrate (Col. 4 Line 3-17). The polymeric material is the product of a reaction between methyl methacrylate and barium methacrylate (Col 6. Line 37-55). The barium methacrylate corresponds to an additive component including a metal cation. The reaction between the methacrylate compounds occurs in glacial acetic acid (i.e. a volatile component) (Col 6. Line 39-47). Following the drying of the polymeric film deposited on the substrate, the film is exposed to electron beam radiation (Col. 4 Line 50-66). The structure of the methyl methacrylate compound satisfies the definitions of R3 (COO) and R4 (CH3) as defined in instant Claims 12 and 15. Hatzakis, however, does not disclose the formation of a first layer including a floating additive component. Chang teaches a photolithography material for immersion lithography processes. Chang teaches the use of an additive (such as a fluorine-containing polymer) that can diffuse to the resist surface region (i.e. float) to function as a protective layer (Chang, paragraph 0017). The fluorine-containing structure is designed for floating control (Chang, paragraph 0029). The additive, after application to a substrate, may diffuse to the surface of the photoresist (Chang, paragraph 0045). Movement to the upper surface may be caused by differences in molecular weight, polarity, solubility, solvent affinity, and/or other mechanisms (Chang, paragraph 0045). Chang also teaches that the photoresist may include a photo acid generator (Chang, paragraph 0043). Chang further teaches the formation of first and second additive layers having floating components (Chang, paragraph 0049-0050). Chang teaches an embodiment where a topcoat layer is formed on the photoresist layer (Chang, paragraph 0070). Hatzakis and Chang are analogous art because both references pertain to resists and resist compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the floating additive component and photoacid generator taught by Chang in the method disclosed by Hatzakis because the floating additive can provide an isolation region that prevents water penetration to the underlying photoresist and/or prevent chemical leaching from the resist (Chang, paragraph 0017).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4156745 A (U.S. Patent Document A1 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Hatzakis) in view of US 20120034558 A1 (Chang) as applied to claims 6 and 15 above, and further in view of US 20150241783 A1 (U.S. Patent Document A32 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Carcasi).
Regarding Claims 14 and 20, the combination of Hatzakis and Chang discloses the method of instant Claims 6 and 15, as explained above. However, Hatzakis and Chang are silent in regards to a doping process. Carcasi teaches a process in which a photoresist is deposited onto n underlying layer formed on a substrate (paragraph 0018). Carcasi teaches that the underlying layer may be doped with chromophores (paragraph 0034). Hatzakis, Chang, and Carcasi are analogous art because each reference pertains to resists as parts of semiconductor or electronic devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to perform a doping process, as taught by Carcasi, as part of the method disclosed by Hatzakis (modified to include the teachings of Chang) because the doping process can optimize the amount of light wavelengths that may be reflected back into the photoresist layer (Carcasi, paragraph 0034). Optimizing the energy distribution in this way improves pattern accuracy (Carcasi, paragraph 0002).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAYSON D COSGROVE/Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737         
12/03/2022